 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3
         Bryan Dryden,                                         Case No. 2:17-cv-00704-JAD-NJK
 4
                                             Petitioner
 5              v.
                                                           Order Granting Motion to Extend Time
 6
         Brian Williams, et al.,                                          [ECF No. 33]
 7
                                          Respondents
 8

 9

10             Respondents move to extend time to file their reply in support of their motion to dismiss.

11 Counsel explains that she needs an additional 30 days due to a number of delays and additional

12 time demands. 1 Good cause appearing, IT IS HEREBY ORDERED that the motion to extend

13 time [ECF No. 33] is GRANTED; respondents’ deadline to file their reply brief is extended to

14 October 24, 2019.

15             Dated: October 9, 2019

16                                                              _________________________________
                                                                        _________________
                                                                                      _________
                                                                                             _ _
                                                                U.S. District  JJudge
                                                                         rictt Ju d e Jennifer
                                                                                 udg     n iffer A. Dorsey
                                                                                       Jenn
17

18

19

20

21

22

23
     1
         ECF No. __.
